Case 1:21-cv-00035-LO-IDD Document 40 Filed 06/15/21 Page 1 of 15 PageID# 198



                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                            Alexandria Division



    Abrar Omeish,

                          Plaintiff,
           V.
                                                                  Case No. l:21-cv-0035
                                                                  Hon. Liam O'Grady
   Sheriff Stacey Ann Kincaid, et al..

                          Defendants.



                           MEMORANDUM OPINION & ORDER


       This matter comes before the Court on motions to dismiss filed by Defendants Sheriff

Stacey Ann Kincaid (Dkt. 27)and Chief David M. Rohrer(Dkt. 32). Both these Defendants are

being sued in their official capacities and move for dismissal of Plaintiff Abrar Omeish's first

amended complaint(Dkt. 24)pursuant to Federal Rule of Civil Procedure 12(b)(6). For the

following reasons, Sheriff Kincaid's motion to dismiss(Dkt. 27)is GRANTED IN PART,and

Chief Rohrer's motion to dismiss(Dkt. 32)is GRANTED.

                                       I.      BACKGROUND


       This dispute arises from an arrest of Ms. Omeish by Defendant Officer J. Patrick ofthe

Fairfax County Police Department("FCPD")on March 5, 2019. Dkt. 24, at 2^ 2. Officer

Patrick has not filed a motion to dismiss, so Ms. Omeish's arrest is not presently at issue. See

Dkt. 37, at 5("[A]lthough there is an excessive force component to this case related to Ms.

Omeish being senselessly maced, the pending motions to dismiss do not regard it."). Instead, the

instant motions concern the photographing of Ms. Omeish at the Fairfax County Adult Detention

Center("ADC")during "booking" following her arrest, as well as the preservation of Ms.

Omeish's images taken by Defendants. See id.
Case 1:21-cv-00035-LO-IDD Document 40 Filed 06/15/21 Page 2 of 15 PageID# 199
Case 1:21-cv-00035-LO-IDD Document 40 Filed 06/15/21 Page 3 of 15 PageID# 200
Case 1:21-cv-00035-LO-IDD Document 40 Filed 06/15/21 Page 4 of 15 PageID# 201
Case 1:21-cv-00035-LO-IDD Document 40 Filed 06/15/21 Page 5 of 15 PageID# 202
Case 1:21-cv-00035-LO-IDD Document 40 Filed 06/15/21 Page 6 of 15 PageID# 203
Case 1:21-cv-00035-LO-IDD Document 40 Filed 06/15/21 Page 7 of 15 PageID# 204
Case 1:21-cv-00035-LO-IDD Document 40 Filed 06/15/21 Page 8 of 15 PageID# 205
Case 1:21-cv-00035-LO-IDD Document 40 Filed 06/15/21 Page 9 of 15 PageID# 206
Case 1:21-cv-00035-LO-IDD Document 40 Filed 06/15/21 Page 10 of 15 PageID# 207
Case 1:21-cv-00035-LO-IDD Document 40 Filed 06/15/21 Page 11 of 15 PageID# 208
Case 1:21-cv-00035-LO-IDD Document 40 Filed 06/15/21 Page 12 of 15 PageID# 209
Case 1:21-cv-00035-LO-IDD Document 40 Filed 06/15/21 Page 13 of 15 PageID# 210
Case 1:21-cv-00035-LO-IDD Document 40 Filed 06/15/21 Page 14 of 15 PageID# 211
Case 1:21-cv-00035-LO-IDD Document 40 Filed 06/15/21 Page 15 of 15 PageID# 212
